DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species a: Figures 1, 4, and 5 
Species b: Figures 21 and 22
Species c: Figure 23
Species d: Figure 24
Species e: Figure 25
Species f: Figure 26
Species g: Figure 27
Species h: Figure 28
Species i: Figure 29
Species j: Figures 30 and 31
Species k: Figure 32
Species l: Figure 33
Species m: Figure 34
Species n: Figure 35
Species o: Figures 36 and 37
Species p: Figure 38
Species q: Figure 39
Species r: Figure 40
Species s: Figure 41
Species t: Figures 42-44
Species u: Figures 45-46
Species v: Figures 47-49
Species w: Figure 50
Species x: Figure 51
 Species y: Figures 52-54
Species z: Figure 56
Species aa: Figure 57
Species bb: Figure 58
Species cc: Figure 59
Species dd: Figure 60
Species ee: Figure 61
Species ff: Figure 62
The species are independent or distinct because each species incorporates structure not incorporated by the other species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, some claims may be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The present application is being examined under the pre-AIA  first to invent provisions.
In the preliminary amendment (3-10-21), an election was made without traverse to prosecute the invention of species A.    
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The triangular profile, of claim 39;
A mouth and the triangular side walls, of claim 39;
The back wall, of claim 39;
The base and its front and rear edges, of claim 39;
The drain, of claim 39;
The increasingly curved surface, of claim 39;
The rear wall, of claim 39;
The angle of claim 41;
The surface defined by an opening at the mouth, of claim 41;
The surface defined by an opening in the drain, of claim 41;
The edge of the scoop, of claim 42;
The entry mouth rim, of claims 42 and 44;
The capping plane with the three point of the entry of the mouth rim, of claims 42 and 44;
The entry mouth profile with the orthogonal projection on the capping plane, of claims 42 and 44;
The orthogonal projection of the blades onto the entry mouth plane lying partially within the entry mouth profile, of claim 42;
The tapered blade channel, of claim 44;
It is noted that some of these items may be shown in the Figures 1, 4, and 5 and labeling them will overcome these objections.  If an item is important enough to claim, it is important enough to be labeled in the Figures and discussed in the Detailed Description.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 1, items 140A and 140B
In Figure 4, item 400
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
On page 12 line 8, item 140
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “430” has been used to designate both a scoop on line 1 of page 15 and a curved inner surface on lines 1-2 of page 15.
Figures 1, 4, and 5 are confusing in that they have different numbers and names identifying what appear to be the same structures.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
All of the terminology from the claims must be utilized in the description of Figures 1, 4, and 5 (elected species A) so it is clear which structure is represented by each limitation.  Each limitation needs to be labeled in these Figures as well.
In the “Cross-References” paragraph added in the preliminary amendment, 16/427,231 should include “now USPN 10,974,401” and 15/445,879 should include “now USPN 9,868,220”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with limitations that are not discussed in the Detailed Description of the specification with regards to Figures 1, 4, and 5.  Without any disclosure, these limitations are unclear and confusing.  These issues may be cleared up with disclosures in the Detailed Description of Figures 1, 4, and 5 and being shown in Figures 1, 4, and 5.  New matter cannot be determined as it is unclear if there is support of not.  If a limitation is not able to be shown in Figures 1, 4, and 5, it could be considered new matter unless another location in the specification is indicated.
With regards to claim 39, what structure defines the triangular profile?  As written, the mouth, the walls, and base are in addition to the triangular profile when it appears they are the structures to define the profile.  The profile should be introduced after the structures defining it are introduced.
With regards to claim 39, the back wall and the base are indefinite.  Using Figure 4, it is believed that 290 is pointing at the back wall and 280 is pointing at the base.  Back wall and base are different parts of the same wall in that it is not possible to determine where the back wall ends and the base begins.  There should be an L-shaped member disclosed where this member has a back wall leg portion and a base leg portion.  Each of the L-shaped member and leg portions should be labeled in the Figures.
With regards to claim 39, what structure represents the concave scoop?  As written, the scoop is not defined by the back wall which does not appear to be supported.  What is the different between the profile and the scoop?
With regards to claim 39, it is unclear what structure defines the increasing curved surface.  Using the proposed language above, the legs portions of the L-shaped member tighter define the curved surface.
Claim 39 recites the limitation "the rear wall" on line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear where this rear wall is in relation to the other walls.
With regards to claims 40, 43, and 45, the preambles of the claims are directed toward the cartridge.  If the handle is comprised by the cartridge how can it be attached to itself?  The handle can be attached to a part of the cartridge but cannot be attached to itself.  
With regards to claim 41, an opening is a space or the absence of structure.  How can a space define a surface?  Would the surfaces be end surfaces of one of the triangular side walls and the surface of one of the leg portions defining an opening to the drain?
With regards to claim 42, it is unclear what structure defines the scoop.  The scoop is believed to be defined by the L-shaped member along with the triangular side walls.
With regards to claim 42, the scoop is at least defined by the same part of the housing that defines the channel.  How can the scoop extend from the housing when it makes up the housing?  An item cannot extend from itself.
With regards to claim 42, how can the scoop extend from the cartridge but at the same time define the mouth rim that is part of the cartridge?
With regards to claims 42 and 44, the capping plane and its definition are unclear and confusing.  The plane intersecting three points of the rim is unclear and confusing.
With regards to claims 42 and 44, the capping entry mouth profile the orthogonal projection of the blade is unclear and confusing.
With regards to claim 44, the phrase tapered blade channel is unclear.  The channel (330) that receives the blades shown in Figures 4 and 5 appears to be a rectangle that does not appear to taper in any way.
With regards to claim 44, what structure is the entry mouth rim and how does the channel (330) define the entry mouth rim?
 Claims
It is to be noted that claims 39-45 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
26 May 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724